Citation Nr: 0024517	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-07 992	)	          DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than August 27, 
1997, for the grant of service connection for post-operative 
spinal stenosis of L4-5, to include the issue of whether 
there was clear and unmistakable error in a rating decision 
of June 10, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife



ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
VA Regional Office (RO) in Houston Texas.  In that rating 
decision, the RO granted the veteran entitlement to service 
connection for post-operative spinal stenosis at L4-5, 
assigned at 60 percent disabling, effective from August 27, 
1997.  The veteran filed a Notice of Disagreement (NOD) 
wherein he specifically challenged the effective date of the 
grant of service connection, and alleged clear and 
unmistakable error in a June 10, 1994 rating decision.  The 
RO issued the veteran a Statement of the Case (SOC), relative 
to both issues in March 1999; and, the veteran filed his 
Substantive Appeal in April 1999.  Therefore, the Board 
construes the issue as listed on the cover page of this 
decision.

This case was previously before the Board in July 1999 when 
it was remanded for a hearing as requested by the veteran.  
In May 2000, a hearing was held by videoconference before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 1999). 


FINDINGS OF FACT

1.  The veteran filed a formal application, (VA Form 8-526e), 
for service connection for a back injury in May 1954, and in 
an August 1955 rating decision, the RO denied the veteran's 
claim.  No appeal was initiated, following the August 1955 
notification letter, as to this adverse determination.

2.  VA Form 21-526, the Veteran's Application for 
Compensation or Pension, received in December 1993, does not 
show an intent on the part of the veteran to file a claim for 
compensation benefits for a back disorder.

3.  A review of the record does not show that the veteran 
raised a claim for service connection for a back disorder, or 
a claim that could be construed as a claim for a back 
condition in 1993.

4.  The RO did not consider or deny a claim for service 
connection in the June 10, 1994 rating decision.

5.  In an April 1996 rating decision, the RO denied the 
veteran's request to reopen his claim for service connection 
for residuals of a back injury.  Again, no appeal was 
initiated following an April 1996 notification, as to this 
adverse determination.

6.  An August 1, 1997 letter from the veteran inquiring about 
his prior final claim for service connection for a back 
injury constitutes a claim for compensation.


CONCLUSIONS OF LAW

1.  A valid claim of clear and unmistakable error in a rating 
decision, dated June 10, 1994, has not been presented.  
38 C.F.R. § 3.105(a) (1999).

2.  The requirements for an effective date of August 1, 1997, 
for a grant of service connection for post-operative spinal 
stenosis of L4-5 have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.1(p), 3.155, 3.157, 3.160, 3.400 
(1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from April 1951 to April 
1954.  The veteran's initial claim for benefits was a VA Form 
8-526e, Veteran's Application for Compensation or Pension, 
received in May 1954.  The disability for which benefits were 
sought was listed as an October 1951 back injury.  This claim 
for benefits was adjudicated in an August 1955 rating 
decision, which denied service connection for a back 
disability.  Later that month, in August 1955, the veteran 
was informed of this adverse decision and of his appellate 
rights.  The information of record, however, does not 
indicate that the veteran filed an appeal with respect to the 
denial of the back claim.

Received in December 1993 was a formal application (VA Form 
21-526) filed by the veteran.  The disabilities for which 
that application was being filed were listed as a heart 
condition, hearing loss, and left foot (ankle to foot) 
numbness.  On that form the veteran skipped items 19, 20, and 
21, indicating that he was not claiming compensation for a 
service-connected disability.  He completed items 22A through 
25E, indicating his intent to apply for nonservice-connected 
pension benefits.  The RO construed this application as a 
claim for entitlement to a permanent and total rating for 
nonservice-connected pension purposes.  The claim was denied 
in a rating decision, dated June 10, 1994, on the basis that 
the criteria for an evaluation of permanent and total 
disability for entitlement to nonservice-connected disability 
pension had not been met.  In July 1994, the veteran noted 
his disagreement with the June 10th rating determination, but 
requested further review of the rating action based on the 
submission of additional evidence.  While this matter was in 
an appellate status, the RO entered a rating decision that 
granted the veteran's claim for nonservice-connected 
disability pension.

In a statement received by the RO in March 1996, the veteran 
requested, among other things, that his claim for service 
connection for a back injury be reopened.  It was the 
veteran's contention that he injured his back during service 
in October 1951, and that his back condition has continuously 
deteriorated since that time.  In an April 1996 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for a back injury.  The veteran was notified of 
this determination and of his appellate rights in an April 
1996 letter.  The record does not reflect that the veteran 
filed an appeal with respect to the back claim.

The next communication from the veteran referable to a claim 
for benefits was a statement received on August 1, 1997.  In 
that statement, the veteran made inquiry about the status of 
his claim for service connection for a back injury.  
Thereafter, the veteran submitted a medical statement, dated 
on August 22, 1997, which was not stamped with a date of 
receipt by the RO.  According to this statement, the doctor 
referred by history to the veteran's in-service back injury, 
and expressed an opinion indicating that the back injury in 
service could be responsible for the veteran's current back 
problems.  By a rating decision, dated in November 1997, the 
RO again declined to reopen the veteran's claim for service 
connection on the basis that new and material evidence had 
not been submitted.  The veteran was notified of this adverse 
determination in a letter of November 1997.

During the course of the administrative proceedings before 
the RO, the veteran submitted additional medical information 
from his private treating physicians, which was received in 
March 1998.  These medical data contain a February 1998 
letter from D. Dennis, M.D., indicating that the veteran was 
a patient under his care.  He wrote that the veteran had 
asked him to review his records from VA:

In these records, [the veteran] did 
complain of back pain following a 
parachute injury.  I reviewed records 
that indicate at one time an MRI was 
suggested because of his back and left 
leg pain.  Apparently, this MRI was never 
performed.  The records clearly reflect 
that at the time he complained at the VA 
they were suspicious of a spinal cord 
lesion.  Since he has been under my care, 
he has had a myelogram, post myelogram 
CT.  These clearly indicate that he has 
severe spinal stenosis with a complete 
block at the L4-5 level.  This is related 
to his initial injury when he was in the 
service.

In a March 1998 letter, Dr. Dennis wrote that the veteran had 
undergone a decompressive laminectomy for severe spinal 
stenosis.  He reiterated his opinion of a link between the 
veteran's current back problems and the injury in service:

This was from old trauma to his back and 
progressive deterioration of his lumbar 
spine.  He has evidence that he had an 
old injury to his back with probable 
herniations that have calcified.  In my 
opinion, the problems we are seeing now 
are the result of his injury when he was 
in the military.  

Based largely on the above medical statements, the RO granted 
service connection for post operative spinal stenosis, L4-L5, 
in an August 1998 rating decision.  The effective date of the 
grant of service connection was August 27, 1997, five days 
following the date of a letter which had not been stamped as 
received by VA, from Dr. K. Frye indicating that the veteran 
was being treated for back pain which could be related to the 
injury in service.  This letter was accepted as an informal 
claim for benefits.

In November 1998, the veteran filed a notice of disagreement 
with the effective date of the award of service connection 
for his back disability, indicating that he had filed a claim 
in early 1994 that resulted in the June 1994 rating decision, 
which denied entitlement to nonservice-connected pension 
benefits.  He wrote that the June 10, 1994 rating decision 
was in error as the issue should have been service connection 
for spinal stenosis.

In May 2000, the veteran testified in a personal hearing that 
the effective date for his award of service connection should 
have been November 26, 1993, "when the VA found the lesion 
on my back." 

Analysis

A.  Clear and Unmistakable Error

Under the laws administered by the VA, previous 
determinations which are final and binding, including 
decision of service connection and other issues, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 C.F.R. § 
3.105(a).

CUE is a very specific and rare kind of "error."  It the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable 
error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
Therefore, the essence of a claim of CUE is that it is a 
collateral attack on an otherwise final rating decision by 
the RO.  See Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 
1994).

The Court has propounded the following three-part test to 
determine whether clear and unmistakable error is present in 
a prior determination: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; 2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

In this case, the veteran has asserted that the RO committed 
CUE in its June 10, 1994 rating decision by failing to 
adjudicate his claim for service connection for a back 
injury; and by failing to acknowledge a VA MRI of the head, 
dated November 26, 1993, which was interpreted in a January 
1994 VA neurology assessment as showing a suspected legion of 
the spinal cord.  Specifically, the veteran argues that, when 
he filed his application for VA benefits in December 1993, he 
was actually claiming service connection for a back injury.  
He further argues that had the VA followed up on the January 
1994 assessment of the November 1993 MRI, it would have 
discovered his spinal stenosis and his entitlement to service 
connection would have been evident.  Thus, the crux of the 
veteran's arguments appear to be that his claim for service 
connection was expressly communicated, and was reasonably 
raised by the evidence of the record, during the time he 
filed the December 1993 application.

The Board acknowledges that the VA Form 21-526, Veteran's 
Application for Compensation or Pension, which was received 
by the RO in December 1993, may be considered as a claim for 
both pension and compensation for a service-connected 
disability.  See 38 C.F.R. § 3.151(a).  However, upon review 
of the December 1993 application, the Board finds no clear 
intent, on the part of the veteran, to request entitlement to 
service connection for a back injury.  In this context, the 
veteran listed his disabilities as "heart condition, hearing 
loss [and] left foot (ankle to foot) numbness," without 
making any mention of his back injury.  He completed all of 
the portions of the application pertaining to filing for 
pension.  But, where the form directs the applicant to skip 
certain questions "if not claiming compensation for service-
connected disability," the veteran crossed through these 
questions and indicated that they were "NA" or not 
applicable.  In fact, there was nothing appearing the in the 
December 1993 application that would suggest to the RO that 
it was reviewing a claim for entitlement to service 
connection for a back condition. 

Similarly, while the VA must read a veteran's claim and 
documents in a liberal manner to identify and adjudicate all 
reasonably raised claims, see EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991), a review of the record does not show 
that the veteran raised a claim of compensation for a back 
injury or a claim that could be construed as a claim for 
compensation at the time of the June 1994 RO decision.  It is 
of controlling significance that at that time the record 
contained no statement from the veteran offering a link 
between a current back ailment and service.  Although the 
record clearly reflects that a November 1993 MRI of the head 
was interpreted as showing a suspected spinal cord lesion, 
and that an April 1994 MRI of the lumbar spine revealed mild 
lower lumbar spondylosis, the record was silent for medical 
evidence relating the (then) diagnosed spinal conditions to 
service.  As such, at the time of the June 1994 rating 
decision, the record contained no evidence indicating that 
the veteran had a well supported claim and that he might be 
eligible for compensation for a back condition.  See Stewart 
v. Brown, 10 Vet. App. 15, 18-19 (1997), in which the Court 
distinguished the decisions in Kellar v. Brown, 6 Vet. 
App. 157 (1994); Waddell v. Brown, 5 Vet. App. 454 (1993); 
and Ferraro v. Brown, 1 Vet. App. 326 (1991), and determined 
that a claim for compensation was not reasonably raised by 
the evidence of record.  Thus, under the facts of this case, 
the veteran applied for nonservice-connected pension, and not 
disability compensation.  The Board, therefore, logically 
concludes that the veteran limited his 1993 claim to one for 
nonservice-connected pension only.  See Stewart v. Brown, 10 
Vet. App. at 19 (VA is not obligated to consider a veteran's 
claim for pension as one for compensation, where there is no 
evidence in, or submitted with, the application which could 
be construed as a claim for the other benefit).  Accordingly, 
the veteran's argument that the VA failed to adjudicate a 
1993 claim for service connection for a back injury, which he 
purports to have been reasonably raised and communicated to 
the RO at that time, is without merit.

Consistent with the above analysis, the RO did not consider 
or deny a claim for service connection for a back injury in 
the June 10, 1994 rating decision, because no such claim was 
reasonably raised or communicated to the RO.  Id.  As such, 
there was no final RO decision in June 1994 that denied a 
claim for service connection for a back injury which can be 
subject to a CUE attack.  See 38 C.F.R. § 3.105(a) (a claim 
for CUE refers to an error that has been made in a final 
rating decision); Norris v. West, 12 Vet. App. 413, 419 
(1999) (holding that absent a final decision on a particular 
claim, the question of review of a CUE claim is not involved 
in the disposition of the appeal).  Therefore, the veteran 
has failed to submit a valid claim of CUE, in the June 10, 
1994 rating decision, within the purview of judicial 
construction.  See Shockley v. West, 11 Vet. App. 208, 214 
(1998) (citing Fugo v. Brown, supra); Norris v. Brown, supra.


B.  Earlier Effective Date

The Board finds the veteran's claim for an effective date 
earlier than August 27, 1997, for a grant of service 
connection for post-operative spinal stenosis of L4-5 is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented a claim which is 
not inherently implausible.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to this claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Unless specifically provided otherwise, the effective date 
for an award of compensation based on a claim reopened after 
final adjudication shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application thereof.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by regulation which 
provides that the effective date for compensation will be the 
date of receipt of the claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400; ; see also 38 C.F.R. 
§ 3.4(b)(1) (1999) (defining "disability compensation" as 
basic entitlement for a veteran who is disabled as a result 
of a disease or injury incurred in or aggravated in the line 
of duty in active service).

The effective date for an award of service connection on the 
basis of new and material evidence, other than service 
department records, which is received after a final 
disallowance, is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  The effective date of an award of service 
connection on the basis of a reopened claim, which is 
received after a final disallowance, is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit." 38 C.F.R. 
§ 3.1(p) (1999).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  The 
benefit being sought must be identified.  38 C.F.R. § 3.155.  
Further, a reopened claim is defined as "[a]ny application 
for a benefit received after final disallowance of an earlier 
claim . . . ."  38 C.F.R. § 3.160(e) (1999).

Pertinent regulations also provide that an informal claim may 
consist of evidence from a private physician or layman.  
Under this regulatory provision, the date of receipt of such 
evidence will be accepted when the evidence is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2) (1999).

The Board has reviewed the evidence of record and considered 
the veteran's contentions with regard to an earlier effective 
date.  The veteran has made several claims related to the 
effective date of his award, including that he never received 
notice of the RO's April 1996 decision not to reopen his 
claim.  The Board will address this contention first.

Service connection for a back disorder was originally denied 
in an August 1955 rating decision.  The veteran was notified 
in a letter dated August 1955 that his claim for service 
connection was denied.  He did not appeal within the time 
allowed and the August 1955 decision became final.  38 
U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d).  
In March 1996 he filed a request to reopen his claim.  The RO 
determined that new and material evidence had not been 
received to reopen the claim in an April 1996 rating 
decision.  The veteran was notified of that decision also in 
April 1996.  Although the veteran has claimed that he did not 
receive notification of this decision, a copy of the notice 
letter is in the claims file with the veteran's correct 
address of record.  There is no evidence that anything 
unusual occurred in the handling of this notice.  The Board 
finds that in the absence of any clear evidence to the 
contrary, the veteran was properly notified of the April 1996 
decision of the RO and of his rights to appeal.  See Ashley 
v. Derwinski, 2 Vet. App. 62, 64 (1992), citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1 (1926) (a 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, it is presumed that they have properly discharged 
their official duties); see also Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (applying the presumption of regularity to 
official duties of the RO).  The veteran did not file a 
timely appeal and the April 1996 decision of the RO declining 
the veteran's request to reopen his claim for service 
connection for a back disorder became final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d).  

Having established the finality of the April 1996 decision, 
the Board next notes that in March 1998 the RO received a 
request from the veteran to reopen his claim for a back 
injury.  The claim was reopened and service connected granted 
in an August 1998 decision.  The RO established the effective 
date as August 27, 1997 based on the presence in the claims 
file of a statement from one of the veteran's private 
physicians, Dr. Frye, which related the veteran's current 
back problems with the injury in service.  This statement was 
dated August 22, 1997, but because there was no date of 
receipt stamped on the document, it was considered received 5 
days later, or August 27, 1997.  See 38 C.F.R. 20.305; 
Linville v. West, 165 F.3d 1382 (Fed. Cir. 1999).  This 
document qualifies as a claim under 38 C.F.R. §§ 3.155(c), 
3.157(b)(2).  It was presumed received on August 27, 1997, 
and it also shows a reasonable possibility of entitlement to 
benefits.  See 38 C.F.R. § 3.157(b)(2).

The Board has reviewed all of the communications in the 
claims file prior to the letter from Dr. Frye and following 
the prior final denial in April 1996.  On August 1, 1997, the 
RO received an inquiry from the veteran regarding the status 
of his prior claim.  The Board liberally construes this as a 
claim for benefits under 38 C.F.R. § 3.155(a)-(c), as it 
identifies the benefit sought by referencing his back injury.  
As such, an earlier effective date of August 1, 1997 is 
warranted.  There is no earlier communication following the 
final denial in April 1996, which can be construed as a claim 
for compensation benefits.  

ORDER

A valid claim of clear and unmistakable error in June 10, 
1994 rating having not been presented, the appeal, to this 
extent, is denied.

An effective date of August 1, 1997, for the grant of service 
connection for post-operative spinal stenosis of L4-5, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 


